34 F.3d 1066
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Samuel SCALLIO, Petitioner Appellant,v.COMMISSIONER OF THE INTERNAL REVENUE SERVICE, Respondent Appellee.
No. 94-1289.
United States Court of Appeals, Fourth Circuit.
Submitted June 7, 1994.Decided August 12, 1994.

Appeal from the United States Tax Court.  (Tax Ct. No. 89-8380).
Samuel Scallio, Appellant Pro Se.
Gary R. Allen, William J. Patton, United States Department of Justice, Washington, DC, for Appellee.
U.S.T.C.
AFFIRMED.
Before WILKINS and HAMILTON, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Samuel Scallio appeals from the tax court's order awarding summary judgment to the Commissioner on Scallio's petition seeking a redetermination of his 1982 and 1983 income tax liability.  Our review of the record and the tax court's opinions reveals that this appeal is without merit.  Therefore, we affirm on the reasoning of the tax court.  Scallio v. Commissioner, Tax Ct. No. 89-8380 (Dec. 12, 1992, June 22, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED